Citation Nr: 1503699	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-01 958	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue syndrome (CFS). 
      
2.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal (GI) disorder, to include diarrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran entered the military reserves in June 1987; he had active duty for training (ACDUTRA) from June 27, 1988, to August 4, 1988; and he had active duty from November 1990 to July 1991; he had further service in the reserves until April 1995.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied reopening of previously denied claims for service connection for CFS and a GI disorder, to include diarrhea.  

The Veteran testified at a hearing in before the undersigned sitting at the RO in Columbia, South Carolina.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing.  


FINDINGS OF FACT

1.  An August 2005 rating decision denied claims for service connection for CFS and a GI disorder, to include diarrhea, and because the Veteran was notified thereof by letter that same month but he did not appeal, that rating decision is final.  

2.  The additional evidence, considered in light of the old evidence, is not new and material and does not establish a reasonable possibility of substantiating the claim for service connection for CFS.  

3.  The additional evidence, considered in light of the old evidence, is not new and material and does not establish a reasonable possibility of substantiating the claim for service connection for a GI disorder, to include diarrhea.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for CFS and a GI disorder, to include diarrhea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).  

2.  New and material evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for CFS.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

3.  The new and material evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for a GI disorder, to include diarrhea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in December 2008 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., the element(s) for claim substantiation that were found not to exist.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  In February 2010 a complete copy of the Veteran's claims files was forwarded to him.  

The Acting VLJ noted that it would be checked whether all STRs and service personnel records were on file.  Page 18.  The Veteran's service treatment records (STRs) are not on file.  In September 2009 the RO made a Formal Finding of the Unavailability of the Veteran's STRs, in which the extensive steps taken to attempt to obtain the STRs were set forth in detail.  However, his service personnel records are on file.  

At the travel Board hearing the Veteran testified that he was receiving Social Security Administration (SSA) benefits, and records from SSA relative thereto are on file.  The Veteran testified that he had been given a VA examination but only as to his multiple chemical sensitivity and neurological damage to his system, and not for chronic fatigue or IBS.  Pages 16 and 17.  However, a review of the claims files shows that he was afforded several VA examinations in 2005, which included addressing CFS and his GI problems.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(iii) (after a previously denied claim for service connection, an examination is not provided until and unless new and material evidence is submitted to reopen the claim).  

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  The Veteran was informed of the elements required for substantiation of a claim for service connection.  Page 12 of the transcript.  

The hearing in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Also not required are the assessment of credibility and probative value of evidence to determine the missing elements for claim substantiation; mining the record for all latent issues; discussing what regulations are potentially applicable to all such issues, or an explanation of all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493). 

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, slip op. at 11.  In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, and the February 2010 statement of the case (SOC), and the proceedings at the travel Board hearing, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether the claims should be reopened.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 C.F.R. § 4.88a(a) provides that for VA purposes, the diagnosis of chronic fatigue syndrome requires:  (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  

Procedural History

Historically, in pertinent part, an August 2005 rating decision denied service connection for CFS and a GI disorder, to include diarrhea, of which the Veteran was notified by letter that month and which he did not appeal.  Thus, it became final.  See 38 C.F.R. §§ 3.104(a), 20.1103 (2014).  

Following the August 2005 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the August 2005 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  

The Veteran applied to reopen the previously denied claims in October 2008.  The November 2009 rating decision which is appealed found that new and material evidence had not been submitted to reopen the claims.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

The benefit of the doubt doctrine contained in 38 U.S.C.A. § 5107(b) (West 1991, while necessarily lowering the threshold of whether any new and material evidence is sufficient to change the outcome, does not specifically apply in the determinations of whether additionally submitted evidence is new and material because resolution of doubt requires a full credibility determination which is not permissible in determinations of whether new and material evidence has been submitted to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  Martinez v. Brown, 6 Vet. App. 462, 464 (1994).  

Evidence Previously on File

A statement from the Veteran's girlfriend indicated that he had, among other things, problems with his memory and continuous stomach problems. 

Statements in March and April 2004 from G. M., D.O., of a VA outpatient clinic, are to the effect that the Veteran was exposed to Cyclosarian gas due to demolition of Iraqi ordnance during the Persian Gulf Conflict in 1990 to 1991, causing damage to his nervous system.  While it was unknown whether the damage was directly related to his Persian Gulf exposure or to a subsequent exposure, he had no symptoms prior to his tour in 1990 and 1991.  He now had, among other things, CFS and non-specific GI movements, i.e., chronic diarrhea.  

VA outpatient treatment (VAOPT) records in 2003 and 2004 reflect a great many complaints.  In March 2004 it was noted that the Veteran was convinced that he had had permanent autonomic nervous system damage from exposure to mustard and Sarin gas in Iraq.  It was indicated that a physician had found some neurological problem but it was unclear why since a neurological evaluation had been absolutely normal.  There was an impression of irritable bowel syndrome (IBS).  
In May 2004 there was an impression of autonomic dysfunction, causing scattered symptoms of neuropathy.  

On VA examination in January 2005 the claims file was reviewed and the Veteran related having had problems with CFS which started in 1993 and 1994, and prior to that he had a history of insomnia.  It was noted that he did not meet the criteria for a diagnosis of CFS.  He reported having had problems with intermittent diarrhea which started in 1994 or 1995.  After a physical examination the diagnoses included IBS, manifested as diarrhea; and subjective complaints of chronic fatigue without meeting the criteria for CFS.  

On VA psychiatric examination in February 2005 the Veteran had complaints of multiple allergies, memory loss, and chronic fatigue since his active service.  He claimed his problems were related to Sarin gas that the military had covered up.  Psychological testing indicated that he was thought to have an obsessive-compulsive personality disorder.  He claimed to be an expert in many matters and wanted to join "MENSA."  He became defensive when questioned about his reported superior abilities.  His history, psychological testing, and mental status evaluation pointed to a personality disorder, most likely a combination of obsessive-compulsive and narcissistic types.  It appeared that he did not have a thought disorder, somatoform disorder, malingering, dementia, post-traumatic stress disorder, mood disorder or serious memory impairment.  It was possible that he focused on his problems because he was not able to face up to his character flaws.   

On VA examination in May 2005 by a Board Certified neurologist, who extensively reviewed the claim file, the Veteran's extensive VA outpatient evaluations were recited.  It was noted that the Veteran had variously reported having been exposed to Cycloserin gas and Sarin gas.  The Veteran conceded that he had no knowledge of the details of the exposure and had only become aware of it from a letter from the government in 1997 which told him that his unit had been exposed to a demolition of Cycloserin munitions.  However, he was not physically near his unit or part of any munitions demolition.  After a physical examination the physician's opinion was that there was no objective evidence to support the Veteran's numerous claims of medical difficulties due to his service in Operation Desert Storm and no credible evidence, including by his own account, of exposure to any toxic or poisonous gas.  He had been diagnosed with a variety of conditions by his primary care and other physicians, with no clear reason for such diagnoses ever given and no apparent picture of what these conditions entailed.  All the diagnoses appeared to have been made on the basis of the Veteran's own descriptions of his conditions and a detailed history did not appear to have ever been taken.  As to his complaint of autonomic dysfunction, there was no credible evidence of such a condition.  As to the letter of the VA physician in April 2004, the comments made above of various past diagnoses with no clear reason for such diagnoses ever given and no apparent picture of what these conditions entailed, was pertinent.  There was no objective evidence given for the list of diagnoses reported in the April 2004 letter.  Thus, based on a detailed history and physical examination, the examiner disagreed with the conclusions expressed in the April 2004 letter.  

Additional Evidence

The evidence received since the August 2005 rating decision includes a decision by an Administrative Law Judge awarding the Veteran SSA disability benefits and the underlying medical records.  

Records of the Anna Jacques Hospital in 2001 reflect that the Veteran underwent a hemorrhoidectomy.  It was noted that he had been bothered by hemorrhoids for the past two months, with increased pain over the last three weeks.  With respect to a review of his systems it was reported that he had no present GI illness.  

A December 2008 letter from a former coworker stated that after the Veteran's return from the Persian Gulf his stomach was bothering him quite a bit and he was often fatigued.  

At the travel Board hearing the Veteran testified that he had not had gastric problems prior to service, at service entrance or during boot camp.  Page 3.  When he was overseas during Operation Desert Storm he had GI problems, consisting of loose bowel movements and gastric pains.  During this time he had lived on a truck and mostly ate "MREs".  Page 4.  He had had a hemorrhoidectomy in 1995 or 1996.  He had been overseas in Operation Desert Storm from early January 1991 until July 1991.  Page 4.  He had received the Army Commendation Medal.  Page 5.  During his time overseas he had thought that all of his GI problems were related to the food he was eating at the time and the heat.  However, the problems had not resolved when he returned stateside.  Page 5.  When he returned stateside his problems appeared instantly, as soon as he started eating normal food.  He had not had any problems from inoculations, such as against Anthrax.  For this reason he did not think that his problems were chemically related, at least with respect to inoculations.  Page 6. 

The Veteran testified that he was currently being treated for ulcers, GERD, and IBS.  He took Imodium.  Page 6.  His only hospitalization had been for a hemorrhoidectomy.  The Imodium was prescribed by VA.  Page7.  He was in receipt of Social Security benefits for GI problems, plus multiple chemical sensitivity, e.g., perfumes, fragrances, and cleaners.  He also had problems with IBS and dumping syndrome.  Page 8.  His treating physicians had not been able to find a link as to his chronic fatigue and GI issues.  Page 10.  

The Veteran and his representative agreed that he was not claiming an undiagnosed illness, because these problems had been actually diagnosed.  Page 10.  

The Veteran testified that he had had INACDTURA, with weekend drills, in 1993 but that these records could not now be located.  Page 11.  He had not been able to contact any service comrades.  Page 12.  While in Saudi Arabia his unit had moved around a great deal and often did not have the clearance to know where they were going, thus medical attention was not available for treatment or evaluation of his problems, even though he had notice having some kind of problem.  Page 13.  After getting out of military service he had not sought medical treatment because he thought he was merely having a readjustment period, i.e., as to the change in food and surroundings.  He had waited until he developed hemorrhoid problems to seek treatment in 1994, about three years after service discharge.  Page 14.  

The Veteran's representative indicated that the Army had issued some letters addressing the destruction of medical records because of the reason that they couldn't get the records back to the United States, i.e., there was no place to put them.  However, the representative was not sure if this covered the time frame during the Veteran's period of service in Saudi Arabia.  Page 19.   The Veteran testified that all of his STRs as to vaccinations and everything had been in his records but after he returned stateside he never saw them again.  Page 19.   The Veteran testified that he was willing to appear for a VA examination, if needed.  Page 19.  

Following the hearing the Veteran submitted duplicate copies of his service personnel records, together with a waiver of initial RO consideration of that evidence.  

Analysis

While there is a heightened duty to considered the benefit of the doubt doctrine when a veteran's SMR's are destroyed, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  This misinterprets 38 U.S.C.A. § 5107(a).  Rather, there is no rule requiring a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered, rather, the Board obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, as stated, in the context of applications to reopen a previously denied claim, the specific application of the doctrine of the favorable resolution of doubt is not proper.  

More to the point, the Veteran has not stated or testified that he sought or received any treatment for his claimed disabilities during his active duty overseas or during any subsequent service in the reserves.  


CFS

The evidence submitted in connection with the application to reopen the claim for service connection for CFS is not new and material evidence because it does not demonstrate that the Veteran has CFS.  As to this, mere complaints of fatigue only relate to having fatigue as a symptom, and does not establish or even reasonably suggest that he has an independent medical disability formally diagnosed as CFS.  See 38 C.F.R. § 4.88a(a), Id. 

The additional evidence merely reiterates the previous contentions on appeal of having had fatigue during or within a few years after active duty and to this extent it is not new.  Also, this evidence is not material because it does not relate directly to an essential element of a service connection claim, i.e., competent evidence of either the current existence of the claimed disability or a nexus between current disability and military service.  The Board has considered the Veteran's testimony and statements, and the supporting lay statements.  However, while such lay evidence is competent to indicate that the Veteran has fatigue as a symptom, it is not competent to establish the existence of an independent medical disability formally diagnosed as CFS.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that reiterates his prior contention of having fatigue, it is not new.  Moreover, the Veteran conceded in his testimony that his treating physicians had not been able to find a link as to his fatigue.  Page 10.  

Thus, the old and new evidence, taken together, do not establish the probable existence of a current CFS or, even if it did exist, a nexus with military service.  Therefore, since there is no new and material evidence, the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

GI Disorder, to include diarrhea

As to the application to reopen the claim for service connection for a GI disorder, to include diarrhea, the additional evidence is not new and material evidence because it does not demonstrate that the Veteran has a chronic GI disorder, or even if he did that such is related in any way to military service.  As to this, mere complaints of GI complaints relate to only having vague GI symptoms, and does not establish or even reasonably suggest that he has an independent and formally diagnosed GI disability  

From the Veteran's testimony he appears to suggest that he had GI symptoms continuously after service until he had a hemorrhoidectomy only a few years later, specifically in 1994.  However, the postservice clinical evidence clearly and undisputably shows that he did not have a hemorrhoidectomy until 2011, almost a decade after his active duty.  

The additional evidence is not new since it reiterates the previous contentions on appeal.  It is also not material because it does not relate directly to an essential element of a service connection claim, i.e., either the current existence of the claimed disability or a nexus between current and in-service disability.  The Board has considered the Veteran's testimony and statements, and the supporting lay statements.  However, while such lay evidence is competent to indicate that the Veteran has some GI symptoms, it is not competent to attest to the existence of a medical disability formally diagnosed as a GI disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In fact, the Veteran conceded in his testimony that his treating physicians had not been able to find a link as to his GI issues.  Page 10.

Also, while the Veteran may believe that that having had a hemorrhoidectomy relates in some manner to an upper GI problem, e.g., IBS, his hemorrhoidectomy was in 2001, a decade after his service in the Persian Gulf Conflict, and not as he testified in 1994 or 1995.  

Thus, the old and new evidence, taken together, do not establish the probable existence of a current GI disorder or, even if it did exist, a nexus with military service.  Therefore, since there is no new and material evidence, the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  




ORDER

New and material evidence not having been submitted, the application to reopen a claim for service connection for CFS is denied.    

New and material evidence not having been submitted, the application to reopen a claim for service connection for a GI disorder, to include diarrhea, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


